Title: To George Washington from David Lenox, 31 March 1795
From: Lenox, David
To: Washington, George


        
          Sir
          Philadelphia 31st March 1795
        
        In conformity to the letter which I had the honor to address to you on the 28th Ultimo, I now beg leave to resign the appointment of Marshal of the Pennsylvania district as well as that of Comptroller of the Treasury protem. I beg leave to mention that I have made every necessary arrangement for the approaching Circuit Court in the line of my duty; and I wish you to believe that nothing actuates me to a resignation of the former appointment but my private fortune being such as not to justify a longer continuance in it. I have ever viewed it as perfectly honorable and pleasing to me from the source from whence it came and I regret that circumstances are such as to oblige me to relinquish it—I hope Sir (and it is a thing very near my heart) that no impression may be made in your mind unfavorable to me but that in retiring from Office I may be gratified by a continuance of your good opinion and this will fully compensate me for some inconveniences I have experienced in it—With every sentiment of esteem and respect I am Sir Your most Obedient Servant
        
          D. Lenox
        
      